Citation Nr: 1508533	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  05-23 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a disorder of the cervical spine.
 
2.  Entitlement to service connection for a disorder of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1972 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified before the undersigned in June 2010.  A copy of the hearing transcript has been associated with the record.

A December 2010 Board decision, in pertinent part, remanded the Veteran's claims for entitlement to service connection for a disorder of the lumbar spine and a disorder of the cervical spine for further development.   A July 2012 Board decision, in pertinent part, remanded the Veteran's claims for further development once again.


FINDINGS OF FACT

1.  A chronic neck disorder was not shown in service, arthritis of the cervical spine was not diagnosed within a year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's diagnosed degenerative disc disease of the cervical spine is etiologically related to his active service.  

2.  A chronic low back disorder was not shown in service, arthritis of the lumbar spine was not diagnosed within a year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's diagnosed degenerative disc disease of the lumbar spine is etiologically related to his active service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder, diagnosed as degenerative joint disease of the cervical spine, have not been met.  38 U.S.C.A. §§1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a low back disorder, diagnosed as degenerative disc disease of the lumbar spine, have not been met.  38 U.S.C.A. §§1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

April 2004, June 2006, and January 2011 letters fulfilled all the above-described notice requirements. 

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in evidence.  Records from the Social Security Administration have been obtained as well.
 
The Board notes that when it remanded this claim in July 2012, it directed the RO/AMC to provide the Veteran with a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs).  That form would have allowed the Veteran to identify a private provider (or providers) who have treated his cervical spine.  Specifically, this would have allowed VA to obtain the records pertaining to the Veteran's January 2012 cervical spine surgery, which was performed by Dr. K., a private physician.  RO/AMC provided the Veteran with the letter and the requisite forms in June 2013.  The Veteran failed to cooperate with the development sought - he never responded, and never signed a release.  Because the duty to assist is not a "one way street," and if the Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the pertinent evidence, the Board finds that the RO/AMC has complied with the Board's July 2012 remand directives by sending the Veteran the requisite forms to fill out - which the Veteran did not return to VA.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Stegall v. West, 11 Vet. App. 268 (1998).   

The Board also notes the Veteran's separation physical examination report is missing and may have been lost or, as the Veteran claimed at his June 2010 hearing, he may never have been afforded a separation examination.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained, or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000). 

Following his February 1993 claim for disability benefits, the RO contacted the National Personnel Records Center (NPRC) in March 1993 and requested the Veteran's complete service treatment records (STRs).  The NPRC responded in April 1993, forwarding to the RO all available requested dental and medical records.  The Veteran's STRs were subsequently associated with his claims file.  A detailed review of these records shows that a treatment note dated in June 1975 was produced when the Veteran reported an ailment.  This was about eight day prior to the Veteran's separation from active service.  However, the Veteran's separation physical examination report was not included in the records provided by the NPRC.  Having reviewed the record evidence, the Board finds that it is reasonably certain that the Veteran's separation physical examination report does not exist, and further efforts to attempt to obtain this examination report would be futile, as the NPRC seems to have provided all of the Veteran's available STRs.

As part of VA's duty to assist, the RO provided the Veteran with VA examinations for his service connection claim in September 1995, August 2006, September 2006, and May 2014.  The examiners obtained a complete complaint history from the Veteran and provided thorough physical examinations, including the appropriate testing.  Rationale was provided to support the negative findings.  The examinations of record are adequate for adjudicating the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Discussion of the Veteran's June 2010 personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal was identified.  Information was elicited from the Veteran concerning the nature and etiology of his cervical and lumbar spine disabilities, to include history of treatment. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if they manifest to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   
Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that the Veteran is not entitled to presumptive service connection for his cervical spine and lumbar spine disorders.  Degenerative disc disease of the lumbar spine and degenerative arthritis of the cervical spine were not documented until 2003 (approximately 28 years after active service) and early 1990s (15 or more years after active service), respectively.   

Cervical Spine Disorder

The Veteran asserts that his cervical spine disorder stems from an incident in active service when a bucket full of paint fell on him.  The Veteran has been diagnosed with degenerative arthritis of the cervical spine.  Therefore, the Veteran has a current cervical spine disability, and the first element of Shedden is satisfied.

With regard to the second element of Shedden, the Veteran's STRs confirm that he was struck on the head and left shoulder by a bucket full of paint on March 22, 1973.  The incident resulted in three chipped teeth, an abrasion over the left scapula, and a bruised muscle of the left shoulder.  No cervical spine-related complaints are noted in the Veteran's STRs.  However, according to the Veteran, this accident precipitated his current cervical spine disorders.  See Transcript, p. 4. Based on this evidence, the Board finds that Shedden element (2) has been met.

Turning to element (3) of Shedden, a medical nexus, there is no evidence of complaints, treatment, or diagnosis of cervical spine (neck) symptomatology until the early 1990s.  At various points in time, the Veteran has been diagnosed with degenerative joint disease, spondylosis, and associated radiculopathy.  The records show that the Veteran underwent several surgeries for his cervical spine issues, starting in about 1993.  None of those early records make reference to the Veteran's active service, an in-service injury (the pain can incident), or to a history of neck pain dating to service.  On the contrary, there are multiple records dated in 1993 that refer to the Veteran having a two year history of neck pain with related neurological symptoms of the upper extremities.  There are also records that indicate that the Veteran suffered a work injury sometime between 1991 and 1993 (or 1991 - see the May 2014 VA examination report).  More recently, the Veteran reported that he suffered a neck injury in December 2000, which he stated he sustained while trying to break up a fight.

The record also includes conflicting opinions as to whether a relationship exists between the Veteran's in-service neck/shoulder injury and his current cervical spine disability.  The evidence favorable to the Veteran's appeal consists of a January 2012 opinion from P.B.K., MD.  Dr. K. noted that the Veteran had reminded him of the in-service incident wherein he was struck in the head by a bucket of paint.  In that regard, he stated that the incident "could be" one of the contributing factors to his cervical degenerative spine disease.  The provider went on to state that it was well-known that trauma contributed to degenerative joint and disc disease.  No other rationale was provided.  There was also no discussion of any of the Veteran's post-service neck/cervical spine injuries.

There have also been multiple VA opinions collected over years that address the medical nexus question.  An August 2006 VA spine examiner related that the Veteran reported being injured in active service in 1974 when a paint bucket fell on his head, and having problems with his neck after that, which led to an anterior cervical fusion performed in Chicago.  The examiner noted that the Veteran's records indicated that he experienced a neck injury at work, and had surgery thereafter.  The majority of the examination focused on the Veteran's low back disorder, but the examiner did opine that he did not believe that the mild degenerative disc disease that the Veteran had was the result of the bucket that struck him on the head in 1974. 

A September 2006 VA examination, aimed at assessing any present neurological disorders, also assessed the Veteran's spinal complaints.  The examiner opined that there was no evidence to suggest that the Veteran had disc disease in service, when he complained of non-specific back pain, and that degenerative spine disease was common in the population at large.  The examiner stated that it was unlikely that the back pain that the Veteran experienced in active service had any relationship to his current degenerative spine disease.   

A May 2014 VA examiner opined that he agreed with the August 2006 examiner's opinion that the mild degenerative disc disease present in 2006 was not the result of the paint bucket that struck the Veteran on the head in active service.  The examiner supported this opinion by stating that the Veteran did not develop cervical spine problems until 21 years after that incident, which correlated with the date that the Veteran provided as the time he injured his neck breaking up a fight at work.  The examiner noted that the Veteran did not provide any additional information that would change the initial history of the trauma that occurred while he was in active service.   

The Board finds that the VA examiners, and especially the May 2014 examiner, detailed the Veteran's in-service injury, as well as his record of cervical spine issues.  They explicitly considered the Veteran's assertion that his neck problems were due to the injury he experienced in active service as well his lay history of experience neck pain since that time.  The examiners reviewed the Veteran's claims file, and reported the Veteran's symptoms thoroughly, as well as considered the work injuries which the Veteran experienced in 1993 (or 1991) and 2000.  The opinions are highly probative.

By contrast, the opinion from Dr. K. lacks sufficient rationale and completely fails to address the Veteran's post-service neck injuries.  Moreover, the opinion is ultimately equivocal in nature.  Dr. K. merely indicated that the Veteran's in-service head trauma "could" be one of the contributing factors to his degenerative disc disease of the cervical spine.  Such an opinion cannot be used as ground for establishing service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of  "may" also implies "may or may not" and is too speculative to establish a medical nexus).   

Thus, the Board finds the negative medical opinions of record outweigh the one positive opinion, which is at best speculative.   

Consideration has been given to the Veteran's report of continuity of cervical spine symptomatology.  He has testified on multiple occasions that he has been suffering from chronic neck pain since the in-service pain bucket incident.  The Board does not find these statements to be credible.  As discussed above, records from the 1993 consistently note that the Veteran gave a two year history of neck pain/problems.  There was no reference in those early records to the Veteran's active service or a history of neck pain dating back to the 1970s.  Such weighs heavily against his more recent reported medical history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has ... the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  See also AZ v. Shinseki, 731 F.3d 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Therefore, his failure to report any neck complaints before 1993 is persuasive evidence that he was not experiencing any relevant problems then, and outweighs his present recollection to the contrary.   

Further, although the Veteran is competent to report neck pain, he is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his claimed disability can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board emphasizes that there are persuasive VA medical opinions that weigh against the Veteran's claim. The Veteran's assertions opining that his current cervical spine disability is related to his active duty service and any injuries he experienced therein are outweighed by the medical evidence to the contrary. 

In summary, as the preponderance of the evidence is against the claim, service connection for a cervical spine disorder is not warranted. 

Lumbar Spine Disorder

The Board now turns to whether the Veteran can be directly service-connected for his low back disorder claim.  In a March 2004 claim, the Veteran asserted that he wanted to "re-open" his disability claim for a back condition.  The RO interpreted this as a claim for a low back disability.  The Board notes that the Veteran has been diagnosed with degenerative changes of the lumbar spine.  Therefore, the Veteran has a current low back disability, and the first element of Shedden is satisfied.

With regard to the second element of Shedden, the Veteran's STRs reflect that he complained of low back pain on June 5, 1974.  Examination revealed lumbosacral spasms.  On June 10, 1975, the Veteran complained of back pain once again, but refused further evaluation due to an upcoming "Captain's Mast" event.  His STRs contain no other complaints regarding the Veteran's low back, or back in general.  The Veteran's separation examination is either missing, or he was never given one.
   
Based on this evidence, the Board finds that Shedden element (2) has been met.

It is the final element of Shedden where the Veteran's claim fails.  

The Veteran's VA treatment records from January 2004-on show ongoing complaints of, and treatment for, low back problems.  A January 2004 treatment note stated that the Veteran had chronic lower back pain, and "has been extensively investigated in the past."  A March 2004 treatment noted stated that the Veteran's low back pain started in December 2003, and that he had similar pain in April 2003, but that continuous back pain has been present since December 2003.  He was diagnosed with lower back pain with sciatica, and disc disease, most markedly at L4-5, with desiccation of the disc and a foraminal disc herniation at L4-5.  A July 2004 treatment note related that the Veteran's low back pain started about three years prior, but intensified about seven months ago, with no precipitating events present.  The records also show that the Veteran consistently related that he did not know what has caused his low back pain.

The Veteran was afforded a VA examination in August 2006 for his lumbar spine, at which point he complained of low back pain which has been going on for about 10 years, and became acute in 2004.  Reference was made to the Veteran's in-service injury when the paint bucket fell on him, to which the Veteran ascribed his current low back issues.  Following physical examination, review of the record, an MRI, and X-rays, which revealed mild degenerative disc disease in his lumbar spine, the examiner opined that the Veteran's low back condition was less likely than not related to his in-service injury.  The examiner noted that it was unlikely from a medical standpoint that the mild degenerative disc disease which the Veteran had was caused by his in-service injury, as the Veteran did not develop any low back pain until about 10 years ago, after a lapse of at least 21 years.

The Veteran underwent another VA examination in September 2006.  Although the examination was aimed at assessing the Veteran's lumbar radiculopathy with degenerative disc disease and headaches, the examiner did opine as to the etiology of the Veteran's low back disability.  The examiner stated that the Veteran appeared to have had non-specific back pain in service, and that there was no evidence to suggest that he had degenerative disc disease at that time.  The examiner added that degenerative disc disease was common in the population at large, and that it was unlikely that the back pain the Veteran experienced in-service had any relationship to his current degenerative spine disease.   
 
The Board finds that the August and September 2006 examiners detailed the Veteran's in-service injury, as well as his record of low back issues.  They explicitly considered the Veteran's assertion that his back problems were due to the injury he experienced in active service.  The examiners reviewed the Veteran's claims file, and reported the Veteran's symptoms thoroughly.  The Board notes that the Veteran has not provided any private medical opinion which addresses any relationship between his in-service injury and his current low back disability.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help from the VA, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

Consideration has been given to the Veteran's report of continuity of low back symptomatology.  At the June 2010 hearing, he appears to have asserted that he has been experiencing low back pain since service, but that he used excessive alcohol consumption to numb it.  However, these statements are contradicted by past records, in which he has consistently reported that his low back pain started in 2003 (or around 1996, which is what the Veteran reported to the August and September 2006 VA examiners).  Prior to 2003, the Veteran reported many other medical conditions consistently (including mid-back problems), as seen in his VA medical records, without mentioning any problems related to his low back.  See AZ v. Shinseki, 731 F.3d 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  In particular, although he filed a claim for disability compensation benefits in February 1993, his present claim for a low back disorder was not filed until 2004.  Based upon the language and context of the earlier claim, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time. Therefore, his failure to report any low back complaints at that time is persuasive evidence that he was not experiencing any relevant problems then, and outweighs his present recollection to the contrary.   

In addition to the documented post-service treatment records, the evidence includes what the Board interprets to be the Veteran's statements asserting the continuation of symptoms, including his June 2010 Board hearing testimony.  The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record. Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 
Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Although the Veteran is competent to report low back pain, he is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his claimed disability can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board emphasizes that there are persuasive VA medical opinions that weigh against the Veteran's claim. The Veteran's assertions opining that his current disability is related to his active duty service and any injuries he experienced therein are outweighed by the medical evidence to the contrary. 

In summary, as the preponderance of the evidence is against the claim, service connection for a lumbar spine disorder is not warranted. 


ORDER

Entitlement to service connection for a disorder of the cervical spine is denied.

Entitlement to service connection for a disorder of the lumbar spine is denied. 


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


